Exhibit Mr. Ken Liebscher February 23, 2010 Lucky Boy Silver Corp. (the “Company”) (formerly Sierra Ventures, Inc.) Dear Sirs: Re: Assignment Agreement Nevada BLM Claim and Lease Silver Mines Further to a letter agreement (the “Letter Agreement”) dated February 8, 2010, Ken Liebscher (“Liebscher”) acquired 38 unpatented BLM claims including those known as Silver Summit and Candelaria and 2 historic silver mine leases known as Lucky Boy Silver Mine and the Black Butte Silver Mine (the “AG Properties”) from Monte Cristo Projects LLC and Alan Chambers. In consideration of $1.00 and other good and valuable consideration acknowledged received, Liebscher does hereby assign all of his right, title and interest in the Letter Agreement and AG Properties to the Company. Signed: Ken Liebscher LUCKY BOY SILVER CORP. Per: Fortunato Villamagna, Secretary
